               BEING DENIED ACCESS
        Case 6:10-cv-00034-RP       TO225
                              Document  COURTS   & COUNSEL
                                           Filed 10/07/19 Page 1 of 4


                       UNITED STATES COURTHOUSE
                                                                  FILED
                                                                   OCT072019
Richard L . Tablet,

         Petitioner,
                                    §
VS.                                            W-1O-CA-034
                                    §
Lone  Davis,Director,               §
Texas Department of Criminal                   DEATH PENALTY CASE
Justice,Criminal Institutions       §
Division,
                                               Hon.Robert Pitman
         Defendant.                 §

                                    §



            PRO SE MOTION SEEKING COURTS ASSISTANCE WITH
         POLUNSKY UNIT'S SENIOR WARDEN M.BUTCHER INTERFERING
       WITH THE MAILING OF LEGAL PAPERS TO A NON_LEGAL PERSON,
      AS WELL AS DENYING ME ACCESS TO LEGAL COUNSEL APPOINTED
                            BY THIS COURT.


Petitioner,Richard L.Tabler,TDCJ-ID#999523 recently wrote to
this court a pro se motion because he was being denied access
to his court appointed counsel of record,by prison officals here
at the Polunsky Unit in Livingston,Texas where Texas Death Row
inmates are housed.That motion was sent to this court on September,lOth,
2019,and placed on this courts docket on Monday,September,l6th,2019.
Even though petitioner reached out to this court in regards to
this situation of not being allowed to have legal telephone approved
phone calls with his lawyer,Marcia A.Widder,and to recieve and
mail out legal mail to Shawn Nolan and his lawsuit lawyer who
he retained,David A.Lane;which is still being denied.Petitioner,is
now going through retaliation actions by filing said motion.On
September,3Oth,2019;petitioner typed out a non-legal letter to
a friend living in Austin,Texas,explaining that when she next
visited with one of petitioners friends who is also in prison
for a crime she did not comitt.To explain to her about filing
a Pro Se motion herself to this court and the Honorable Robert

Pitman,as he might be able to assist her or point her in the
right direction for legal assistance.Petitioner,also gave his
friend the mailing address of the Honorable Robert Pitman at
       Case 6:10-cv-00034-RP Document 225 Filed 10/07/19 Page 2 of 4


located at the United States Courthouse,800 Franklin Avenue.Waco,Texas
76701.Instead of this information being mailed out in a non-legal
envelope because it was not considered legal mail,the senior
prison unit Warden M.Butcher saw fit to go out of his way to
prevent the letter being mailed out.
Petitioner feels that this was done in retaliation to his previous
pro se motion to this court that was docketed on September,l6th,2019.
Warden M.Butcher had the unit mailroom Mrs.Sims bring petitioner
to his cell this morning a Texas Department of Criminal Justice
Correspondence/Contraband Denial Form.However out going addressed
envelope was returned to me,but the legal letter/legal papers
for my friend was withheld.(Please see attached form)
According to the Texas Code of Criminal Proceedures,(PC.39.O4.Violation
of the civil rights of a person in custody.Sect.(A).An offical
or employee of a correctional facility or a Peace Officer commits
an offense if he intentionally denies or impedes a person in
custody in thee exercise or enjoyment of any right,priviledge,or
immunity knowing his conduct is unlawful.)
A copy of the motion was being sent to petitioner's friend in
Austin,Texas is also attached to this motion.Warden Butcher claims
that petitioner was circumventing correspondence rules via third
party BPO3.91,this claim is not true,as the letter was addressed
to one Mary Hampton with attached motion for copies to be made
and motion shared with friend of petitioner who is in need of
some kind of legal assistance of her own.The 14th Amendment,Section
1.States,all persons born or naturalized in the United States/and
subjected to the jurisdiction thereof/are citizens of the United
States and of the State,wherein they reside.No State shall make
or enforce any law which shall abridge the priviledges or immunities
of citizens of the United States;nor shall any State deprive
any person of life,liberty,or property,without due process of
law;nor denyany person within its jurisdiction the equal protection
of the laws.
Petitioner has repeadedly asked to speak with Investigator Simpson
of the unit's Offcie of Inspector General (OIG).Only to be denied
this legal request as well.No action taken by petitioner is being
addressed correctly.Not only can petitioner not get out going
mail to his counsel of record,but they cannot get approved legal
       Case 6:10-cv-00034-RP Document 225 Filed 10/07/19 Page 3 of 4

telephone calls to their client,but he is also being denied his
rights to send legal papers to assist his friend,Tina
                                                      L.Nadrid.When
will enough be enough before help wanted is too
                                                late?Petitioner
request that this court please notify him upon reciept of this
motion and its response to said request,please.Thank you,for
your time and consideration in this dire request for assistance.


                              Respectfully,
                            Richard L Tabi r


                            October, 1st ,2019
Richard L.Tabler ,#999523
Texas Death Row
3872 FM 350 South
Livings ton,TX. 77351
                #999523
Richard Tabler
         u11tif  R
Polunsky
            South
3872 FM 350    77351
Livingston,TX




                          Honorable Robert Pitman
                          United States Courthouse
                             800 Franklin Avenue
                               Waco,Texas 76701




                             !!!   LEGAL MAIL   !!!
                                                      Case 6:10-cv-00034-RP Document 225 Filed 10/07/19 Page 4 of 4
